Exhibit 10.2

 

BANK OF HAWAII CORPORATION
2004 STOCK AND INCENTIVE COMPENSATION PLAN



RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (“Agreement”) dated April 23, 2010 (the
 “Grant Date”), between Bank of Hawaii Corporation, a Delaware corporation
(“Company”), with its registered office at 130 Merchant Street, Honolulu, Hawaii
96813 and                      , an Employee (“Grantee”), who as of the Grant
Date is a Covered Employee.

 

1.             Grant of Restricted Shares.  By action taken on the Grant Date,
the Human Resources and Compensation Committee of the Company’s Board
of Directors (“Committee”) has granted to Grantee             shares of the
Company’s common stock (“Restricted Shares”) pursuant to the Bank of Hawaii
Corporation 2004 Stock and Incentive Compensation Plan, as amended (“Plan”). 
The grant of Restricted Shares evidenced by this Agreement is made subject to
the terms and conditions of the Plan and of this Agreement.  In case of conflict
between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall control.  Certain terms defined in the Plan are
used in this Agreement with the meanings given to them in the Plan.

 

2.             Restrictions During Period of Restriction.  Restricted Shares
shall be subject to forfeiture by Grantee until the Period of Restriction
terminates as to such Restricted Shares and the Restricted Shares shall vest in
the Grantee (up to a maximum of               shares) in accordance with the
terms of the Plan (including, but not limited to, conditions and restrictions
imposed pursuant to Section 8.4 of the Plan) and this Agreement.

 

a.             Restriction Period.  For purposes of this Agreement and with
respect to any particular Restricted Share granted under this Agreement, the
term “Restriction Period” means a period that commences on the Grant Date and
terminates following achievement of the performance objectives described below.

 

i.              Performance Objective.  The Period of Restriction shall
terminate and Restricted Shares shall vest in Grantee as follows:

 

(a) on the last business day of January 2011, with respect to           of the
Restricted Shares, provided that (I) Grantee remains an Employee through
December 31, 2010 and (II) the Committee shall have certified with respect to
the fiscal period from April 1, 2010 through and including December 31, 2010
that the Company has achieved cumulative net income in excess of regular
quarterly dividends declared as publicly announced by the Company in its
earnings releases for that year; and

 

(b) on the last business day of January 2012, with respect to               of
the Restricted Shares provided that (I) Grantee remains an Employee through
December 31, 2011 and (II) the Committee shall have certified with respect to
the fiscal year ending on December 31, 2011 that the Company has achieved
cumulative net income in excess of regular quarterly dividends declared as
publicly announced by the Company in its earnings releases for that fiscal year.

 

--------------------------------------------------------------------------------


 

(c) on the last business day of January 2013, with respect to               of
the Restricted Shares, provided that (I) Grantee remains an Employee through
December 31, 2012 and (II) the Committee shall have certified with respect to
the fiscal year ending on December 31, 2012 that the Company has
achieved cumulative net income in excess of regular quarterly dividends declared
as publicly announced by the Company in its earnings releases for that fiscal
year.

 

ii.             Committee Determinations. This Agreement shall be interpreted in
a manner consistent with the requirements of the performance-based compensation
exception under Code Section 162(m).  The Committee shall endeavor to certify
whether the performance objective described in Section 2.a.i of this Agreement
have been satisfied prior to the scheduled time of vesting specified in those
provisions.  In the event that the Committee has not done so, it shall make such
determinations as soon thereafter as possible and, if the satisfaction of a
performance objective has been certified, the Restricted Shares subject to
vesting shall vest at the time of the making of such certification.

 

b.             Other Termination of Restriction Period.  The Period of
Restriction shall terminate and all theretofore unvested and unforfeited
Restricted Shares shall vest in the Grantee upon the earliest to occur of:
 (i) the death of Grantee; (ii) Grantee is no longer an Employee due to
“disability” within the meaning of that term under Code Section 409A and the
regulations promulgated thereunder; or (iii) the occurrence of a “Change in
Control” in accordance with Article 15 of the Plan.

 

c.             Forfeiture of Unvested Restricted Shares.  Any Restricted Shares
that remain unvested and unforfeited shall be forfeited and transferred to the
Company upon the first to occur of (i) the making of the last of the performance
determinations capable of being made under Section 2.a.i of this Agreement and
(ii) except as provided in Section 2.b of this Agreement, Grantee’s ceasing to
be an Employee for any reason, whether voluntary or involuntary.  Grantee’s
employment shall not be treated as terminated in the case of a transfer of
employment within the Company and its subsidiaries or in the case of sick leave
and other approved leaves of absence.

 

d.             Transfer Restriction.  During the Period of Restriction for a
particular Restricted Share, such Restricted Share shall be subject to the
restrictions on transferability set forth in Section 8.3 of the Plan.

 

3.             Issuance of Shares; Registration; Withholding Taxes.  The
Restricted Shares shall be issued in Grantee’s name in book entry in a
restricted class and shall be held by the Company until all restrictions lapse
or such shares are forfeited as provided herein.  When the Period of Restriction
has terminated, the Company will transfer the shares from a restricted class to
an unrestricted class in the Grantee’s name in book entry.  The Company may
postpone the issuance or delivery of the Shares until (a) the completion of
registration or other qualification of such Shares or transaction under any
state or federal law, rule or regulation, or any listing on any securities
exchange, as the Company shall determine to be necessary or

 

2

--------------------------------------------------------------------------------


 

desirable; (b) the receipt by the Company of such written representations or
other documentation as the Company deems necessary to establish compliance with
all applicable laws, rules and regulations, including applicable federal and
state securities laws and listing requirements, if any; and (c) the payment to
the Company in accordance with Article 17 of the Plan of any amount required by
the Company to satisfy any federal, state or other governmental withholding tax
requirements related to the issuance or delivery of the Shares.  Grantee shall
comply with any and all legal requirements relating to Grantee’s resale or other
disposition of any Shares acquired under this Agreement.

 

4.             Share Adjustments.  The number and kind of Restricted Shares or
other property subject to this Agreement shall be subject to adjustment in
accordance with Section 4.2 of the Plan.

 

5.             Rights as Shareholder.  Unless otherwise provided herein, Grantee
shall be entitled to all of the rights of a shareholder with respect to the
Restricted Shares, including the right to vote such Shares and to receive
dividends and other distributions (not including share adjustments as described
in Section 4 above) payable with respect to such Shares from and after the Grant
Date.  Grantee’s rights as a shareholder shall terminate with respect to any
Restricted Shares forfeited by Grantee.

 

6.             Amendment.  This Agreement may be amended by the Committee at any
time based on its determination that the amendment is necessary or advisable in
light of any addition to, or change in, the Code or regulations issued
thereunder or any federal or state securities law or other law or regulation, or
the Plan, or based on any discretionary authority of the Committee under the
Plan.  Unless necessary or advisable due to a change in law, any amendment to
this Agreement which has a material adverse effect on the interest of Grantee
under this Agreement shall be adopted only with the consent of Grantee.

 

7.             Section 83(b) Election.  Grantee shall promptly deliver to the
Company a copy of any election filed by Grantee in respect of the Restricted
Shares pursuant to Code Section 83(b).

 

8.             Notices.  Any notice or other communication made in connection
with this Agreement shall be deemed duly given when delivered in person or
mailed by certified or registered mail, return receipt requested, to Grantee at
Grantee’s address shown on Company records or such other address designated by
Grantee by similar notice, or to the Company at its then principal office, to
the attention of the Corporate Secretary of the Company.  Furthermore, such
notice or other communication shall be deemed duly given when transmitted
electronically to Grantee at Grantee’s electronic mail address shown on the
Company records or, to the extent that Grantee is an active employee, through
the Company’s intranet.

 

9.             Miscellaneous.  This Agreement and the Plan set forth the final
and entire agreement between the parties with respect to the subject matter
hereof, which shall be governed by and shall be construed in accordance with the
laws of the State of Hawaii, to the extent not governed by federal law.  This
Agreement shall bind and benefit Grantee, the heirs, distributees and personal
representative of Grantee, and the Company and its successors and assigns.  This
Agreement may be signed in counterparts, each of which shall be deemed an
original, and said counterparts shall together constitute one and the same
instrument.  Capitalized terms not herein defined shall have the meanings
prescribed to them under the Plan.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have duly executed this Agreement as
of the date first above written.

 

 

BANK OF HAWAII CORPORATION

 

 

 

 

 

By

 

 

 

Its

 

 

 

 

 

 

 

Grantee

 

4

--------------------------------------------------------------------------------